Citation Nr: 0618905	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-32 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for residuals of a back 
injury, to include a chronic lumbar disorder.

2.	Entitlement to service connection for a chronic lung 
disorder, to include chronic obstructive pulmonary 
disease.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
September 1969.  He also claims active duty with the State of 
Washington Army National Guard from 1973 to 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied service connection for residuals of a back 
injury, to include a lumbosacral strain, and pneumonia and 
chronic pulmonary disease.  The RO issued a notice of this 
decision in December 2002, and thereafter, in March 2003, the 
veteran timely submitted a Notice of Disagreement (NOD).  In 
September 2003, the RO provided a Statement of the Case 
(SOC), and subsequently, in November 2003, the veteran timely 
filed a substantive appeal.  The RO issued Supplemental 
Statements of the Case (SSOCs) in February 2005 and January 
2006.

Although the veteran had requested a Travel Board hearing on 
this matter, none was held, as he failed to appear at the 
scheduled time.  As he has not provided good cause for his 
failure to report or requested that the hearing be 
rescheduled, the hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims addressed in this decision.

2.  The veteran has a history of a pre-service back injury 
but his pre-enlistment examination was negative for any 
abnormal object findings relating to a back disability; 
however, there is no medical evidence of a chronic back 
disability until many years post-service, nor is there 
competent evidence of a nexus between a current back 
disability and any incident of or finding recorded during 
active service.  

3.  The veteran's lung disability was first shown many years 
post-service and there is no competent evidence of a nexus 
between a current lung disease and any incident of service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, nor may arthritis of the lumbar spine be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.  Service connection for a chronic lung disorder, to 
include chronic obstructive pulmonary disease, is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claims.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2002 and April 2005 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also advise the 
appellant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

The letters from the RO satisfy these mandates.  The August 
2002 letter informed the veteran about the type of evidence 
needed to support his claims, namely, that which would 
demonstrate: (a) an in-service occurrence or aggravation of a 
disease or injury, or an event that occurred in service that 
caused the injury or disease; (b) a current disability or 
persistent or recurrent symptoms thereof; and (c) an 
association between the disability or symptoms and the 
veteran's active military service.  This correspondence also 
made clear that it was extremely important for the veteran to 
identify all evidence of any post-service treatment for his 
back disability and pneumonia.  The RO requested that the 
veteran send a statement providing a detailed history about 
the claimed disabilities, to include: all information from 
the date of onset to the present; a description of symptoms 
and level of severity; when the symptoms occurred and their 
duration; and whether the veteran took any medications for 
the symptoms.  The letter also fully disclosed VA's duty to 
obtain records in the possession of any federal agency, 
including VA, and its obligation to make reasonable efforts 
to assist the veteran in acquiring private medical records, 
provided he supplied consent.  Additionally, the August 2002 
correspondence advised that the veteran could offer 
statements from persons having knowledge of his claimed 
disabilities.     

The April 2005 RO letter conveyed similar information.  It 
provided a comprehensive list of evidence that the veteran 
could submit in support of his service connection claims, and 
asked the veteran to send VA any medical reports in his 
possession.  This letter also advised that although VA would 
assist the veteran in obtaining private records, the veteran 
carried the ultimate burden of ensuring that VA received all 
requested records.  It further informed the veteran that VA 
would provide a medical examination or obtain a medical 
opinion for him, if the RO deemed it necessary to decide his 
claims.  

The Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims in the August 2002 and 
April 2005 letters, but these letters did not provide notice 
of the type of evidence necessary to establish a rating and 
effective dates.  A May 2006 RO letter, however, specifically 
and fully apprised the veteran about these elements of a 
service connection claim.  Accordingly, the VA satisfied the 
Court's Dingess standard.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
November 2002 RO decision that is the subject of this appeal 
in its August 2002 letter.  Although the RO failed to provide 
complete Dingess notice prior to this decision, the Board 
finds that no prejudice to the veteran resulted, as the RO 
cured the defect in its May 2006 letter.   Accordingly, the 
RO provided proper VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As discussed above, the veteran received notice about VA's 
duty to help acquire records to support his claims, and in 
fact he was assisted in this regard.  The veteran did not, 
however, receive a VA examination for the purposes of 
deciding these claims, apparently because the RO did not deem 
such an examination or opinion to be "necessary" to render 
its decision.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 
C.F.R. 3.159(c)(4).  Section 5103A(d)(2) requires the 
Secretary to "treat an examination or opinion as being 
necessary to make a decision on a claim . . . if the evidence 
of record before the Secretary, taking into consideration all 
information and law or medical evidence (including statements 
of the [veteran]) - (A) contains competent evidence that the 
[veteran] has a current disability, or persistent or 
recurrent symptoms of disability; and (B) indicates that the 
disability or symptoms may be associated with the [veteran's] 
active military . . . service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim."  See Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) 
(discussing provisions of 38 U.S.C.A. § 5103A(d)).  38 C.F.R. 
§ 3.159(c)(4)(i) similarly provides that: "A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in §3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability."  
See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334, 1354-56 (Fed. Cir. 2003) (discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)).

As explicated below, the Board observes that the record does 
not contain competent lay or medical evidence demonstrating 
that the veteran has a current back disability or lung 
disease that was incurred in or aggravated by service.  The 
only relevant medical evidence showing a chronic back 
disability and lung disease is dated many years post-service 
and there is no competent evidence suggesting a link between 
service and either disability.  Under these circumstances, a 
medical examination or opinion, pursuant to 38 U.S.C.A. § 
5103A(d)(2)(A) and 38 C.F.R. § 3.159(c)(4)(i)(A), is not 
required.  In addition, the Board notes that despite the 
absence of a VA examination or opinion, the other items of 
record provide sufficient evidence upon which to adjudicate 
the merits of the veteran's claims for service connection.  
The Board thus finds that the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and him procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.





II. Law and Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans, 419 
F.3d at 1318; Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  If the veteran fails to demonstrate any 
one element, denial of service connection will result.  
Disabled Am. Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  

III. Analysis
In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection.





a. Residuals of a Back Injury, to Include a Chronic Lumbar 
Disorder

Service Medical Records (SMRs)
In his January 1967 Report of Medical History for Army 
Enlistment, the veteran stated that he was in good health, 
but noted that "muscles in [his] back were torn loose when 
[he was] 16 years old."  He also indicated that he had worn 
a brace or back support and experienced recurrent back pain.  
The veteran also listed numerous physicians who had treated 
him for his residuals of a back injury, and he conveyed that 
these doctors had advised him to have back surgery if his 
back caused him "any more trouble."  In view of these 
responses, the military physician made note of a lumbar 
sprain from playing football that appeared to be "OK now," 
with occasional tenderness.  The accompanying Report of 
Medical Examination for Enlistment revealed normal clinical 
findings, including that with respect to the spine and the 
musculoskeletal system.  

A notation contained in the veteran's March 1967 
Chronological Record of Medical Treatment conveys that the 
veteran complained of "back pains in small of back," 
although no treatment was indicated.  In addition, a November 
1968 report notes, in the context of the veteran's complaint 
of a left hip pain, that he had a history of a football 
injury to the low back in 1964.  Like the March 1967 report, 
the 1968 record reflects no treatment of the back.  The 
veteran's other SMRs contain no additional notations about 
back treatments or injuries.

Post-Service Medical Record
The veteran's Social Security Administration (SSA) records 
indicate that he received a diagnosis of degenerative disc 
disease in October 1996, and in a decision by the SSA Office 
of Hearings and Appeals, which granted disability benefits to 
the veteran for his back disability, the Administrative Law 
Judge (ALJ) noted that the veteran had "degenerative disc 
disease in the cervical and lumbar spine" and chronic pain.  
A February 1996 VA medical report likewise provided this 
diagnosis.    

A December 1995 VA medical report similarly reveals a 
diagnosis of degenerative disc disease to the back with 
chronic right hip pain, while an August 1995 VA report notes 
chronic lumbar pain beginning in 1981 and tenderness over the 
lumbar spinous processes at L3 to S1, with decreased range of 
flexion of the lumbar spine.  A more recent July 2003 VA 
medical report also discloses the degenerative disc disease 
diagnosis.

The post-service record contains no medical evidence of 
treatment for the veteran's back disability proximate to his 
1969 discharge, as the earliest medical reports of record 
date from the early 1980s.

Discussion
Despite the fact that the record may support a finding that 
the veteran currently suffers from a back disability, to 
include residuals of a lumbar sprain, a preponderance of the 
evidence weighs against the veteran's claim, as he has failed 
to demonstrate that his back disability was incurred in or 
aggravated by service.
  
As reflected in the SMRs of record, the veteran noted that he 
a pre-service back injury, which caused him recurrent back 
pain, had required medical treatment and had necessitated 
wearing a back brace at some point.  In the January 1967 
Report of Medical History for Army Enlistment the veteran 
characterized his injury as having "torn loose" muscles in 
the back, a position that he reiterates in his November 2003 
substantive appeal.  However, the military doctor, who, as a 
trained medical professional, was competent to offer such an 
opinion, merely noted a lumbar sprain that was "O.K. now," 
aside from occasional tenderness, and the clinical evaluation 
of the spine and musculoskeletal system was indeed normal 
upon entry into service.  Thus, it is apparent that whatever 
problems the veteran had with his low back prior to service 
had resolved by the time went on active duty.  That is, in 
view of the normal clinical examination, the Board finds that 
the veteran is presumed to have been in sound condition with 
respect to his back upon entry into service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  Thus, the question is whether he 
has a current back disability that began during or as the 
result of service.  

The veteran's SMRs show that the only notation relating to 
the back recorded after the veteran's pre-enlistment 
examination is a Chronological Record of Medical Treatment 
dated in March 1967, which merely includes a complaint of low 
back pain.  This service medical record is negative for any 
indication of treatment for back pain and all other available 
SMRs are devoid of any findings relating to evaluation or 
treatment for a back disorder.  

The Board recognizes the veteran's assertion, set forth in 
his November 2003 substantive appeal that an in-service fall 
in 1967 resulted in a back injury, which he reported to VA 
examiners in May 1999 and January 2000.  The veteran's SMRs, 
however, reveal no evidence of such a fall.  The Board also 
observes the veteran's contention, as stated in his November 
2003 substantive appeal, that a VA physician indicated in 
1999 that his lumbar back injury was "old . . . perhaps 25-
30 years old."  This estimation does not assist the 
veteran's claim, however, as it dates the veteran's back 
injury to between 1969 and 1974, and the record contains no 
evidence of medical treatment for his back disability during 
this time.  

Arguably a back disability was noted upon entry onto active 
duty and, therefore, pre-existed service.  As noted above, 
the examiner did note a lumbar strain at that time and, while 
it is apparent that it was based primarily if not entirely 
upon history obtained from the veteran and the clinical 
evaluation part of the examination was normal, there was some 
indication of tenderness in the low back region and the 
veteran himself indicated that he had sustained a significant 
back injury years before service with a history of recurrent 
back pain thereafter.  However, as explained below, with only 
an isolated compliant of back pain due to a spasm during 
service and the absence of any pertinent abnormal findings 
during the years immediately after service, even assuming a 
pre-existing back disability, there was no increase in 
severity of the disorder and, therefore, there is no 
presumption of aggravation.    

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2005).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b);  see Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The provisions of 38 C.F.R. § 3.306(b) provides that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, which 
properly implements 38 U.S.C. § 1153.  The latter statute 
provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  See   
VAOPGCPREC 3-2003.

Thus, under the cited legal authority, if the veteran's back 
disability did not worsen or increase in severity during 
service, then aggravation cannot be established.  Paulson, 7 
Vet. App. at 468; accord Beverly, 9 Vet. App. at 405.

The Board notes that the veteran's March 1967 complaint of 
back pain is entirely consistent with his disclosure of 
"recurring back pain" in his January 1967 Report of Medical 
History for Army Enlistment.  At most, therefore, the 
veteran's in-service report of back pain could be 
characterized as a continued intermittent flare-up, 
especially given the silence with respect to this disability 
in subsequent SMRs.  Accordingly, assuming arguendo that a 
back disability pre-existed service, the Board finds that 
there was no increase in severity or aggravation of the 
veteran's back disability during service.  

The Board again notes the veteran's contention that an in-
service fall in 1967 resulted in a back injury, but the SMRs 
are negative for any notation of fall, and the March 1967 SMR 
merely took note of the veteran's back pain without reference 
to an aggravating event.  The evidence therefore does not 
support this assertion.

Because a preponderance of the evidence weighs against the 
claim that a back disability was incurred in or aggravated by 
active service, the claim must be denied.


b. Chronic Obstructive Pulmonary Disease

Service Medical Records (SMRs)
As noted above, in the veteran's January 1967 Report of 
Medical History for Army Enlistment, he indicated that he was 
in good health, and that he had never experienced pain or 
pressure in the chest or chronic cough.  The accompanying 
Report of Medical Examination revealed a normal clinical 
evaluation of the lungs and chest.  

The veteran's February 1967 Chronological Record of Medical 
Care discloses that the veteran complained of a cold, sore 
throat, coughing and stuffed up head, which had persisted for 
a few days.  A September 1967 notation similarly recorded the 
veteran's complaints of a cold, sore throat, cough, for which 
he received cough sedatives, fatigue, weakness and runny 
nose.  Finally, a November 1967 notation conveys that the 
veteran's assertion of having had contact with an individual 
who may have had tuberculosis.  None of the SMRs contain a 
diagnosis of a chronic lung disorder, to include chronic 
obstructive pulmonary disease or pneumonia.

Post-Service Medical Record
In December 1995, the veteran was diagnosed with mild chronic 
obstructive pulmonary disease (COPD), with a pulmonary 
function test showing mild obstructive lung defect.  An 
August 1995 VA medical report also reveals a diagnosis of 
COPD by history, which the examiner recorded as having begun 
in 1972, by the veteran's account.  Another August 1995 VA 
medical report, however, contains the examiner's impression 
that the veteran had no acute cardiopulmonary disease.  

A May 1982 VA examination stated that the veteran's chest was 
clear and noted no pulmonary disease.  A June 1992 private 
medical report diagnosed the veteran with asthmatic 
bronchitis and recorded a history of chronic bronchitis.  A 
November 1992 private medical record similarly transcribes 
the veteran's history of chronic pneumonia, noting 8 previous 
episodes, and described the veteran as a heavy smoker.  A 
private medical report, dated October 1994, notes as part of 
the veteran's past medical history that he took medication 
for his "chronic bronchitis," for which he had been 
hospitalized previously.  None of these medical records offer 
a medical opinion as to the cause or origin of the veteran's 
lung disease.

Discussion
The evidence of record suggests that the veteran currently 
has a chronic lung disorder, to include chronic obstructive 
pulmonary disease.  Notwithstanding this fact, however, the 
record lacks evidence demonstrating that the veteran incurred 
this disease while in service or that it is linked to some 
event of service.  Absent any proof of these elements, a 
service connection claim cannot succeed.  Disabled Am. 
Veterans, 419 F.2d at 1318 (recognizing that in order for a 
veteran to receive service connection, he must prove all 
three elements).

The Board acknowledges the veteran's assertion that while 
stationed in Yakima in 1973 to 1975 with the Washington Army 
National Guard he received a diagnosis of upper respiratory 
disease, which the physician allegedly attributed to 
pneumonia the veteran claims to have had in 1967.  However, 
the service record contains no evidence of pneumonia in 1967 
or a diagnosis of any other lung disorder during service.  
Additionally, while the RO made attempts to retrieve records 
corroborating the veteran's period of service between 1973 
and 1975, no such records could be found.  It is apparent 
from multiple responses from the National Personnel Records 
Center that, if the veteran had service during this latter 
period of time, it was active duty for training and there are 
no service medical records available pertaining to this 
latter claimed period of active duty.  

IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  



ORDER

Service connection for a chronic back disability is denied.

Service connection for a chronic lung disorder, to include 
chronic obstructive pulmonary disease is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


